       Case 1:20-cv-01647-NONE-SAB Document 27 Filed 08/19/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    ESAU REDIX,                                      )   Case No.: 1:20-cv-01647-NONE-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER RESCHEDULING SETTLEMENT
10            v.                                          CONFERENCE FROM SEPTEMBER 28, 2021
                                                      )   TO NOVEMBER 9, 2021
11                                                    )
     J. NAVARRO, et al.,
                                                      )   (ECF No. 25)
12                                                    )
                      Defendants.                     )
13                                                    )
14
15            Plaintiff Esau Redix is proceeding pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            This case is currently set for a remote settlement conference before Magistrate Judge Barbara

18   A. McAuliffe on September 28, 2021, at 9:30 a.m. Due to a scheduling conflict, it is necessary to

19   reschedule the conference. Accordingly, it is HEREBY ORDERED that the remove settlement

20   conference is rescheduled from September 28, 2021 to November 9, 2021, at 10:00 a.m. The parties

21   shall file their confidential settlement statements on or before November 2, 2021. All other provisions

22   of the Court’s July 12, 2021, order remain in effect.

23
24   IT IS SO ORDERED.

25   Dated:        August 19, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
